Appeal from a judgment of the Supreme Court at Trial Term (Cerrito, J.), entered September 29, 1981 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to challenge the results of the Democratic Party primary election for the position of Alderman for the Third Ward in the City of Albany. Judgment affirmed, without costs (Matter of Goodman v Hayduk, 45 NY2d 804). Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.